DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-7; a power converter comprising: a power semiconductor module includes a power terminal arrangement surface being a surface that does not face the capacitor element, the positive power terminal and the negative power terminal are arranged so as to protrude from the power terminal arrangement surface, the positive electrode bus bar and the negative electrode bus bar gather with each other after at least one of the positive electrode bus bar and the negative electrode bus bar extends along a non-electrode surface of the capacitor element, and then run side by side in a bus bar parallel running section, the positive electrode bus bar runs in parallel with the negative electrode bus bar in the bus bar parallel running section, and then extends along the positive power terminal from a proximal end of the positive power terminal located on a side of the power terminal arrangement surface to a distal end of the positive power terminal located farther from the power terminal 
Claims 8-10; prior art fails to disclose or suggest, inter alia, a power converter comprising: a power semiconductor module includes a power terminal arrangement surface being a surface that does not face the capacitor element, the positive power terminal and the negative power terminal are arranged so as to protrude from the power terminal arrangement surface, the positive electrode bus bar and the negative electrode bus bar gather with each other after at least one of the positive electrode bus bar and the negative electrode bus bar extends along a non-electrode surface of the capacitor element, and then run side by side in a bus bar parallel running section, the positive electrode bus bar runs in parallel with the negative electrode bus bar in the bus bar parallel running section, and then extends along the positive power terminal from a proximal end of the positive power terminal to a distal end of the positive power terminal, the negative electrode bus bar runs in parallel with the positive electrode bus bar in the bus bar parallel running section, and then extends along the negative power terminal from a proximal end of the negative power 
Claims 11-14; prior art fails to disclose or suggest, inter alia, a power converter comprising: a power semiconductor module includes a power terminal arrangement surface being a surface that does not face the capacitor element, the positive power terminal and the negative power terminal are arranged so as to protrude from the power terminal arrangement surface, the positive electrode bus bar and the negative electrode bus bar gather with each other after at least one of the positive electrode bus bar and the negative electrode bus bar extends along a non-electrode surface of the capacitor element, and then run side by side in a bus bar parallel running section, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/Primary Examiner, Art Unit 2896                                    12/18/2021